MMjUnt
                                   Zlp&t-oi
                                         RECEIVED IN
                                    COURT OF CRIMINAL APPEALS




U(4i WlV\ c£ tori do Afe\ %€ {tlUd&i* C0Sta'CI<
     . k\ (WkLnl (IPPlicaLl Ul oiiu4 Of
>W&s ^JLtofc Vnqb V,Wl dltA %s ^d (W4
34 7\W 9*^ ^ifki (W ftt. fed' (W/,4ms
e*\ \W mvV ^A $ Hoick, 3dH-
  Mlta'uvl tito (tell -io VW Ui^udr CJeet/


 stoA VW\ tons (WftsA (k -b 4r -fci-
9abV- U^iti li\ti^^(L \»U ck Urns?
Life iTM-TbAc^ W» iWM Aiife ^tinuMJ-/,
li ^Dl4.
 fc'/fis lilt's 6f (W l/(iL^ dT -STok
SoN- wk No} tii/ziiUfe (& 4-"WiL}
?Aktee. VAol WiS bltiiAXkl (Jtuf of /lflfeL(
 a Wtaos (Was.

                 \Hl   fObi
        &l




t^Wt V\k,» t&iexas


                              '-bo
   #k*)td .lifikvJ ZeAff
S.UBjjIECT:      State briefly theproblem on which you desire assistance.




            :JT lOferrt \j^M"M ^ Ik ""W fcfc oir C/hjJ- i/oIu*ie %- t^Aie
            —=        ^^___^      V " " i f " ' M"1'    "-•


                                                                      SdOi-cA crn>        1

       <ff ^\\\m Vc<> a fatigued fJ&/z- h^^ /L,j/K m S?tf /%•&>£


Name:      %®X tx&ki                                                          No:    gssfL                 Unit: E&
Living Quarters:       j^^brk.                                                Work Assignment   Sdl
DISPOSITION: (Inmate will not write in this space)
                                                                               S4tvT^2-       (a?CVS   C^C^l/iJl      <J\)




&I-60 (Rev. 11-90)              L-C~0 U«" K^*
                             TEXAS DEPARTMENT OF CRIMINAL JUSTICE —INSTITUTIONAL DIVISION                                         *'.'" -

                                           INMATE REQUESTTO OFFICIAL
REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

1. •    Unit Assignment, Transfer (Chairman of Classification,        5. Q Visiting List (Asst. Director ofclassification, Administration
        Administration Building)                                               Building)    •        ••'•••

2. •    Restoration of Lost overtime (Unit Warden-if approved, it     6. Q Parole requirements and related information (Unit Parole
        will'be- forwarded to the State Disciplinary Committee)                Counselor)

3. HJ Request for Promotion in Class or to Trusty Class               7. • 'Inmate Prison Record (Request for copy of record,-infor
        (UnitWarden- ifapproved, will be forwarded to the Director.            mation on parole eligibility, discharge date, detainers-Unit
        of Classification)                                                     Administration)

4. •. Clemency-Pardon, parole, earlyout-mandatorysupervision          8. •     Personal Interview with a representative of an outside
        (Board of Pardons and Paroles, 8610 Shoal Creek Blvd.                  agency (Treatment Division, Administration Building)
        Austin, Texas 78757)




TO:    uw           Uhud
                                (Name and title of official)
                                                                                   DATE:        zj/daefr
ADDRESS,:,